R-144




                            XAS




                         March 26, 1947

Hoa. laoneg E. Lindsey      Opinion No. V-104
County Attorney
Upshur County               Re :   Authority of just ice
Gilmer 9 Texas                     court and municipal
                                   court in State Highway
                                   law violations  within
                                   corporate limits of
Dear Mrlr.Lindsey:                 municlpalltg,
           Your request for an opinion OS this department,
regarding the above-captioned   subject, has been referred
to the writer for reply,    We quote  from your request in
part as follows :
           “I would like an Interpretation of Article
     827a, Section 12 of the Penal Code, which has
     to do with stop signs placed at junctions  of
     main traveled highways D
           “My s cific  case is that within the tit
     limits of r ilmer, Texas, State Highway Ro. 15$
     and U. 9 O Highway MO, 271 cross at right angles.
     The junction is one block off the town square.
           ?he State Highway Department has placed
      stop signs against traffic of both higbvays.
           “The question Is, ‘may violators     of these
      stop signs be  proceeded against In   justice  court
      or must they be proceeded against in city court?’
           “The city of Gilmer is Fncarporated and
     has a po ulatlon of approximately thirty-five
     hundred P3500) o The State Highway Department
     constructed   these highways to the town square,
     and I understand does the maintenance on them.
           “At the time one of these highways was
     constructed  the City and the Highway Depart-
     ment entered into a contract whereby the
     Department agreed to construct said highway,
                         Ron.   LoOwy,    R. Lindsey,     Page 2, V-104


                                In this contraot there is a provision         read-
                                 ing:   ‘It Is understood and agreed between
                                the parties hereto that the city, by_ virtue ..
                                of the provisions       of its charr;er ana cne
                                laws of the State of Texas, has exclusive
                                control of and jurlsdlatlon       of all streets
                                and public ways within the Incorporated
                                limits   of said city,     and the city has re-
                                qwsted     and has consented    to the construc-
                                tion of the street project hereinabove named,
                                and the State, in the construotlon        of the
                                above-n-d       street project,   dose so at the
                                l   o-1    lnstanaa and request     of the city.
                                ,g: loeatlon,      grade8 and mmnbr    of the con-
                                gggyg&g&gg:             :: lpgy:;:a:y):*
                                thereof 0 The State Highway Departmat of
                                the State of Texas acts aa tha agent     of the
                                alty & the construction     of the street pro-
                                jsct thersof. 1”
                                      &tlcle     62, Texas Code of Crldoril        Procsdti,

                                        “A corporation     court in each incorporated
                                city,    tovn or village     of this    state shall
                                hare     urisdiction    within the corporate limits
                                of al J arm-1         cases arising under the ordi-
                                ~naal) of such olt7,        town or village,       and
                                #hall have concurrent jurisdiction            with any
                                jurtlce    of the peace in any precinct           in vhidh
      .
                                88ld elty, town or village           is situated,    in all
                                erlJBSAa1 cases arising under the criminal laws
                                of this State,       In which punishment is by fine
                    .’


            .                   only, and where the maximum of such f fne may
                                not exceed two hundred ($200.00) dollars,              and
                                arising vlthia such aorporate limits 0’
‘.
                                      SeatIon 118, Volume 12, Texas Jurisprudence,
                         ye:     396, after quoting the above statute reads as fol-
                                2
                                       “This provlsioa  expressly   gives corpora-
                                tion aourta authority and jurisdiction       to try
                                offense8   arising out of violation     of muuicl-
                                pal ordinances,    and also to try offenses a-
                                rising under the general penal laws of the
                                State,, vithln the limits prescribed.       (Clt-
,,:
      .‘,
                ”
                                lng numroua authorities)     D
Hon. Mooney E. Lindsey,    Page 3, v-104


            “under the amendment to the Coostitu-
     tion giving the Leglelature       power to leetab-
     lish such other courts as it may &aem newee-
     sary) and prescribe      the jurisdlctloa      an& er-
     ganlzatlon    thereof c y and to ‘conform the juria-
     diction   of the district    and other iaferlor
     courts thereto, p (Constitution,        Article    5,
     Section 1) the Legislature, has power to give
     corporation    courts jurlsdistioa      to try per-
     sons for offenses     against state lava. (Oit-
     ing numerous authorities)      O In prose cut ion
     for offenses    of this charrater,      the carpora-
     t ion courts have jurisdiction       concurzwatly
     with auy justice     of the peace in alcly     @a-
     clnct in vhich the city is situated,           In all
     cases where the maximum fine does not exceed
     two hundred ($200.00) dollars,         If the offense
     has been camltted      within the city limits;
     but the courts may not be given juriaW.c-
     tlon to try nls,demeanor offenses punishable
     by imprleonnmt,      at least cities      qmmtlug
     under the homa rule provision        of the Cctlati-
     tutioa; nor may thsg Be olothed with eXeY.us-
     ive jurisdiction     over infractions      of state
     law,    to the exclusion    of gustioe courts,
     or other cowte      created- by the Conatitution.n
            It is therefore the ruling of this department,
that violators   of State Highway lavs within the cor)crate
limits of tha City of Gilmar sight be prosecute@ in eith-
er the justice   court of your county, or the nu~lci~l
court of the City of Gilmsr when the penalty shall not
exceed two hundred ($2OO.OOj doll~s    and no jail een-
tenoe is provided by statute,




           The .corporatlon   court of the Oity of
     Gllmer has conaurrent jurisdlut ion. with the
     just@8   courts of Upshur douutg, of viola-
     tions of State Bigbvag laws vithin the
     corporate limits of the city,     when the pen-
     alty shall uot exceed two hundred ($20@.@0)
     dollars and no jail sentence is provided by
     statute.    (Article   62, C. C. ?a1
            Treeti~    that   the fonsolng   aarwra     reur ema-
tionnairea,   w   ew

                                     Yaws    wrg   tcnlys